IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00329-CV

          IN RE GERMANIA SELECT INSURANCE COMPANY



                              Original Proceeding

                        From the County Court at Law
                            Walker County, Texas
                           Trial Court No. 13630CV


                         MEMORANDUM OPINION

      Relator Germania Select Insurance Company’s “Motion for Voluntary Dismissal”

is granted. Relator’s “Petition for Writ of Mandamus” and “Motion for Emergency Stay”

are dismissed.


                                                MATT JOHNSON
                                                Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition dismissed
Opinion delivered and filed December 15, 2021
[OT06]